In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-19-00135-CV
                  ___________________________

  ROBERT WILLIAM SCOTT BAUER; BRAXTON MINERALS, L.L.C.; AND
            BRAXTON MINERALS II, L.L.C., Appellants

                                   V.

JOHN BRADLEY ASHBURN AND POST OAK APPALACHIA, L.L.C., Appellees



                On Appeal from the 17th District Court
                       Tarrant County, Texas
                   Trial Court No. 017-291527-17


                Before Pittman, Birdwell, and Bassel, JJ.
                  Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Robert William Scott Bauer; Braxton Minerals, L.L.C.; and Braxton Minerals II,

L.L.C. attempt to appeal from the trial court’s judgment signed on December 6, 2018.

Appellants filed a motion for new trial on January 7, 2019, and the notice of appeal

was therefore due March 6, 2019. See Tex. R. App. P. 26.1. However, appellants did

not file their notice of appeal until April 15, 2019.

       On April 22, 2019, we notified appellants that we were concerned we may not

have jurisdiction over this appeal because the notice of appeal was not timely filed.

See Tex. R. App. P. 26.1. We cautioned that unless they or any party desiring to

continue the appeal filed with the court, on or before Thursday, May 2, 2019, a

response showing grounds for continuing the appeal, we could dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. We have not received a

response.

       We do not have jurisdiction over an appeal absent a timely filed notice of

appeal. See Tex. R. App. P. 2, 25.1(b); Howlett v. Tarrant Cty., 301 S.W.3d 840,

843 (Tex. App.—Fort Worth 2009, pet. denied) (op. on reh’g) (citing Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997)). Accordingly, because the notice of appeal

was untimely, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                        PER CURIAM

Delivered: May 23, 2019

                                             2